Citation Nr: 0908058	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-04 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  

3.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 
1967.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2004 rating decision in which the RO denied 
the Veteran's claim for service connection for PTSD; but 
granted service connection and assigned an initial 20 percent 
rating for diabetes mellitus, and granted service connection 
and assigned an initial 10 percent rating for hypertension, 
each effective June 6, 2002.  In March 2004, the Veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in November 2004, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2005.

In January 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

Because the Veteran has disagreed with the initial ratings 
assigned following the grants of service connection for 
diabetes mellitus and for hypertension, the Board has 
characterized these claims on appeal in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

The Board notes that the claims file reflects that the 
veteran was previously represented by the American Legion.  
In October 2004, the Veteran filed a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, appointing the Military Order of the Purple 
Heart as his representative.  The Board recognizes the change 
in representation.

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.   


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

Initially, the Board notes that records of VA treatment from 
December 2000 to May 2007, which reflect diagnoses of and 
treatment for PTSD, were associated with the claims file, but 
not considered by the RO, when it issued a supplemental SOC 
(SSOC) to the Veteran in October 2008.  While the SSOC 
addressed the claims for higher initial ratings on appeal, in 
regard to the claim for service connection for PTSD, the RO 
stated that this issue was being differed for verification of 
the Veteran's claimed stressors with the service department.  
No subsequent SSOC has been furnished to the Veteran.  Under 
these circumstances, a remand of the claim for service 
connection for PTSD to the RO for consideration of the 
records of VA treatment from December 2000 to May 2007, in 
the first instance, and for issuance of a SSOC reflecting 
such consideration, is warranted.  See 38 C.F.R. §§ 19.31, 
19.37 (2008).

Prior to further adjudication of the PTSD, the Board finds 
that further development of this claim, as well as the claims 
for higher ratings, is warranted.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor(s); and credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App.  91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v.  
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet.  
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 

During the January 2009 hearing, the Veteran described 
stressors during service, to include seeing Marines being 
wounded or killed and coming under enemy fire on a daily 
basis.  He stated that these events happened when he arrived 
in Vietnam, probably around September 1966.  

Regarding the Veteran's claimed stressors, the Board notes 
that if the Veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that came 
under enemy attack, this would strongly suggest that he was, 
in fact, exposed to such attacks.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002) (base subject to rocket attacks 
during time veteran was stationed at base).

As noted above, in the October 2008 SSOC, the RO indicated 
that the issue of service connection for PTSD was deferred 
for verification of the claimed stressors.  While the RO made 
an October 2008 request for pages from the Veteran's 
personnel file showing unit of assignment, dates of 
assignment, participation in combat operations, wounds in 
action, awards and decorations, and official travel outside 
the U.S., the Veteran's service personnel records had 
previously been associated with the claims file.  These 
records reflect that he was assigned to the Naval Mobile 
Construction Battalion Forty (NMCB 40), and he was awarded 
the Vietnam Service Medal with Fleet Marine Combat Operations 
Insignia and Bronze Star for service with that unit from 
August 1966 to April 1967.  The claims reflects no other 
action taken by the RO to attempt to independently verify an 
in-service stressor.

However, in view of  the Veteran's hearing testimony-to 
particularly include his assertion that his unit came under 
enemy fire on a daily basis, beginning around September 
1966-the Board finds that the record reflects a stressor 
that appears to be independently verifiable, and that further 
action in this regard is warranted.  

Accordingly, on remand, the RO should undertake necessary 
development to attempt to verify the Veteran's alleged 
stressful experience relating to his unit coming under enemy 
fire, to specifically include through the U.S. Army Joint 
Services and Records Research Center (JSRRC) and any other 
source(s), as appropriate.  Any additional action necessary 
for independent verification of the reported verifiable 
stressor, to include follow-up action requested by the 
contacted entity, should be accomplished.  If the search for 
corroborating evidence leads to negative results, the RO 
should notify the Veteran of this fact, explaining the 
efforts taken , and describing further action (if any) to be 
taken.

Further, the Board notes that the record includes a September 
2004 letter from the Veteran's psychologist at the Los 
Angeles Vet Center, reflecting that only a diagnosis of PTSD 
resulting from his" Vietnam service."  The Board points 
out, however, that an essential criterion for service 
connection for PTSD is a link between the veteran's PTSD and 
the verified in-service stressor.  See 38 C.F.R. § 3.304(f).  

Hence, in the event that the RO determines that the record 
establishes the existence of any reported stressor(s), the RO 
should arrange for the Veteran to undergo VA examination, by 
a psychiatrist, at an appropriate VA medical facility.  The 
Veteran is hereby advised that failure to report to any such 
scheduled examination, without good cause, may result in 
denial of the claim for service connection (as the original 
claim will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file any copy(ies) of notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

Additionally, the Board notes that, particularly pertinent to 
the claims for higher rating, review of the claims file 
reflects that there are outstanding Federal records. In this 
regard, the record indicates that the Veteran is receiving 
Social Security benefits, as, in his September 2004 letter, 
the psychologist at the Los Angeles Vet Center stated that he 
was writing in support of a claim for SSI, and a January 2005 
letter from the Social Security Administration (SSA) 
indicates that the Veteran was awarded SSI beginning in July 
2004.  However, no SSA records have been associated with the 
claims file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the RO should obtain and associate with the 
claims file a copy of the SSA decision awarding the Veteran 
SSI, as well as all medical records underlying any SSA 
determination(s), following the current procedures prescribed 
in 38 C.F.R. § 3.159(c) with respect to requesting records 
from Federal facilities. 

The Board also notes that there are outstanding records of VA 
treatment that are potentially pertinent to the claim for 
service connection as well as the claims for higher ratings.  
In this regard, while records of treatment from the Long 
Beach Medical Center (VAMC), dated from December 2000 to 
August 2003, and the West Los Angeles VAMC, dated from 
February 1996 to May 2007, have been associated with the 
claims file, records printed from the West Los Angeles VAMC 
include lab results from September 2007 to June 2008 and, in 
a July 2008 statement, the Veteran reported that additional 
records from the Los Angeles VAMC, from 2003 to the present, 
would help his claims regarding diabetes mellitus and 
hypertension.  Most recently, during the January 2009 
hearing, the Veteran testified that he was receiving 
treatment for diabetes at the West Los Angeles VAMC every two 
or three months, adding that he also received treatment for 
hypertension at that facility.  In addition, in a July 2004 
VA Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA)), the 
Veteran reported that he had been treated at the Los Angeles 
Vet Center from January 2003 to the present.  While the 
September 2004 letter from the Veteran's psychologist at the 
Vet Center has been associated with the claims file, no other 
records of treatment from this facility are of record.  The 
foregoing demonstrates that additional records of VA 
treatment are available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Los Angeles Vet 
Center and the Long Beach and West Los Angeles VAMCs, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

The record also reflects that certain identified private 
medical records have not been obtained.  In December 2003, 
the Veteran furnished a signed VA Form 21-4142 on which he 
reported that he was treated for diabetes and high blood 
pressure by Dr. Broukhim, from June 1995 to the present.  
While Dr. Broukhim submitted a letter in December 2003, 
stating that he had been treating the Veteran for diabetes 
since June 1995, records of treatment from this physician 
have not been associated with the claims file.   As required 
under 38 C.F.R. § 3.159(c)(3), VA must attempt to procure 
treatment records identified by the veteran.  Hence, the RO 
should undertake appropriate action to obtain and associate 
with the claims file all pertinent records of treatment from 
Dr. Broukhim.  If more current authorization to obtain these 
records is required, the RO should request that the Veteran 
sign and furnish such appropriate authorization for the 
release to VA of all such private medical records, and any 
such authorization should be associated with the claims file.

The Board also finds that further notification action 
regarding the claims for higher ratings is warranted.  

Notice requirements under the Veterans Claims Assistance Act 
of 2000 (VCAA) essentially require VA to notify a claimant of 
any evidence that is necessary to substantiate the claim(s), 
as well as the evidence that VA will attempt to obtain and 
which evidence he or she is responsible for providing.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially 
complete application for benefits is received,  proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).  [Parenthetically, the Board notes that, 
effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, 
in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in the 
claimant's possession.]

In this appeal, a November 2003 VCAA notice letter advised 
the Veteran of the information and evidence needed to 
substantiate his claims for service connection for diabetes 
and hypertension, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  A June 2008 letter 
specifically stated that VA would consider the impact of the 
Veteran's condition and symptoms on employment and daily life 
as well as specific test results in determining disability 
ratings.  The June 2008 letter also provided examples of the 
types of medical and lay evidence that the Veteran could 
submit or ask VA to obtain that would be relevant to 
establishing entitlement to increased compensation, and 
included the pertinent rating criteria for evaluating 
diabetes and hypertension.  While the June 2008 letter 
provided notice of the evidence needed to support the 
Veteran's claims for higher initial ratings for diabetes 
mellitus and hypertension, the Veteran should be furnished a 
VCAA letter which includes notice of the information and 
evidence necessary to substantiate the claims for higher 
ratings, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, advise the 
Veteran of the evidence necessary to support the claims for 
higher ratings for diabetes mellitus and for hypertension, 
and give him another opportunity to present information 
and/or evidence pertinent to the claims.  The RO's notice 
letter to the Veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claims for higher ratings should 
include consideration of whether "staged rating" 
(assignment of different ratings for different periods of 
time, based on the facts found), pursuant to Fenderson (cited 
to above), is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the SSA a 
copy of the decision awarding SSI 
benefits, as well as copies of all 
medical records underlying that 
determination, pertinent to any of the 
claims on appeal.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should obtain all records of 
evaluation and/or treatment for PTSD, 
diabetes mellitus, and/or hypertension 
from the Los Angeles Vet Center (since 
January 2003), from the Long Beach VAMC 
(since August 2003), and from the West 
Los Angeles VAMC (since May 2007).  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should furnish to the Veteran 
and his representative a VCAA-compliant 
letter requesting that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal.  If more current 
authorization is required to obtain 
outstanding treatment records from Dr. 
Broukhim (identified above), the RO 
should specifically request that the 
Veteran provide current signed 
authorization to enable it to obtain all 
outstanding records from this provider, 
and a copy of such authorization should 
be associated with the claims file.

In its letter, the RO should explain how 
to establish entitlement to a rating in 
excess of 20 percent for diabetes 
mellitus and a rating in excess of 10 
percent for hypertension, as well as 
explain the evidence that will be 
obtained by VA and the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.    

The RO's letter should also clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period)

4.  The ROshould assist the Veteran in 
obtaining any additional evidence 
identified for which any necessay 
authorization has been provide-to 
specifically include the treatment 
records from Dr. Broukhim (as noted 
above).  In requesting these records, the 
RO should follow he current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

5. The RO should undertake necessary 
action to attempt to independently verify 
the occurrence of the Veteran's alleged 
stressful experiences relating to his 
unit coming under enemy fire, to 
particularly include contact with the 
JSRRC (and other appropriate source(s)).  
Any additional action necessary for 
independent verification of this 
stressor, to include follow-up action 
requested by the contacted entity, should 
be accomplished.  If the search for 
corroborating records leads to negative 
results, the RO should notify the Veteran 
and afford him the opportunity to 
respond.  The RO should also follow up on 
any additional action suggested by JSRRC.

If the search for corroborating evidence 
leads to negative results, the RO should 
notify the Veteran of this fact, 
explaining the efforts taken, and 
describing further action  (if any) to be 
taken.

6.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressful experience(s) deemed 
established by the record.  This report 
is then to be added to the Veteran's 
claims file.  If the occurrence of no 
claimed in-service stressful 
experience(s) is/are verified, then the 
RO should so state in its report, skip 
the development requested in paragraphs 7 
and 8, below, then proceed with paragraph 
9.  

7.  If, and only if, evidence 
corroborating the occurrence of any of 
the claimed in-service stressful 
experiences is received, the RO should 
arrange for the Veteran to undergo 
appropriate VA psychiatric examination, 
by a psychiatrist, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
examiner designated to examine the 
veteran, and the report of examination 
should include discussion of the 
veteran's documented psychiatric history 
and assertions.  All tests and studies, 
to include psychological testing, if 
deemed warranted, should be accomplished, 
and all clinical findings should be 
reported in detail.  

In rendering a determination as to 
whether the diagnostic criteria for PTSD 
are met, the examiner is instructed that 
only (a) specifically corroborated in-
service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the Veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.  

8.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examinationsent to him by 
the pertinent VA medical facility.

9.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of the claims for higher ratings should 
include consideration of whether "staged 
rating" pursuant to Fenderson (cited to 
above), is warranted

11.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



